      Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-20-00664-001-PHX-GMS
10                 Plaintiff,                         ORDER
11   v.
12   Samuel Marian Mattia,
13                 Defendant.
14
15
16         Pending before the Court is Mr. Samuel Mattia’s (“Defendant”) Amended Motion

17   to Dismiss the Indictment, (Doc. 77), Motion to Dismiss the Superseding Indictment as
18   Duplicitous, (Doc. 86), and Motion to Dismiss the Superseding Indictment for Violating

19   the First Amendment, (Doc. 87.) For the following reasons, the Court denies the Amended

20   Motion to Dismiss the Indictment as moot, grants in part and denies in part the Motion to
21   Dismiss for Duplicity, and denies the Motion to Dismiss for Violating the First
22   Amendment.

23                                      BACKGROUND

24         In December 2018, then-FBI agent M.H. began a romantic relationship with

25   Defendant, a former inmate at the Arizona Department of Corrections. (Doc. 86 at 2.)

26   After Defendant’s community supervision ended in early 2019, Defendant signed as a
27   confidential source with the FBI. (Doc. 86 at 3.) Defendant and M.H.’s relationship
28   continued through March 2019, when M.H.’s husband, J.H., found out about the
      Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 2 of 7



 1   relationship. (Doc. 86 at 3–4.) Thereafter, Defendant’s relationship with M.H. soured.
 2   (Doc. 86 at 3–4.) In April 2019, Defendant contacted J.H. and his sister-in-law asking
 3   them to stop M.H. from harassing him. (Doc. 86 at 4.) He also sent photos of him and
 4   M.H. engaged in sexual acts. Defendant sent similar photos to N.G., another FBI agent
 5   and former coworker of M.H. Defendant was subsequently charged with violating 18
 6   U.S.C. § 2261(2)(B), the federal cyberstalking statute. (Doc. 22 at 1.)
 7          The Court found the original indictment duplicitous because it listed two victims
 8   under one count. (Doc. 54.) As a result, the Government was ordered to elect between the
 9   charges within thirty days of the order. (Doc. 54 at 3.) Instead, the Government obtained
10   a superseding indictment, which Defendant now seeks to dismiss as duplicitous and
11   unconstitutional. (Doc. 86); (Doc. 87.)
12                                         DISCUSSION
13   I. Duplicity
14          The superseding indictment suffers from the same defects as the original indictment.
15   Although the superseding indictment now contains three counts of cyberstalking, each
16   count—yet again—lists multiple victims. (Doc. 79.) Count One alleges that Defendant
17   acted “with the intent to harass and intimidate M.H. and the spouse or intimate partner of
18   M.H.” and engaged “in a course of conduct that caused, and would reasonably be expected
19   to cause, substantial emotional distress to M.H. and the spouse or intimate partner of M.H.”
20   (Doc. 79 at 1) (emphasis added). Count Two lists “J.H. and immediate family members of
21   J.H.,” and Count Three lists “N.G. and the spouse or intimate partner of N.G.” (Doc. 79 at
22   2.) All three counts contain multiple victims: the named victim and the spouses or family
23   members of that victim. As this Court noted before, the victim is the unit of prosecution
24   for § 2261A(2); there must be only one victim per count. (Doc. 54 at 2–3.) The
25   superseding indictment is duplicitous.
26          Defendant has provided no persuasive reasoning as to why the superseding
27   indictment should be dismissed instead of allowing the Government to choose between the
28   charges. Defendant merely recites his previous argument that “there is no way to determine


                                                -2-
         Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 3 of 7



 1   whether the grand jury found probable cause” as to the elements of the crime for each
 2   victim. (Doc. 86 at 7.) However, because the superseding indictment is exactly the same
 3   as the original indictment, except for substituting “J.H.” with “the spouse or intimate
 4   partner of” or “the immediate family members of,” the Court’s prior reasoning stands:
 5
             [T]he Indictment can be read as finding probable cause for both [victims] as
 6
             the Indictment specifically ties elements of the offenses to both [victims].
 7
             Additionally, requiring the Government to elect between the charges is an
 8
             acceptable remedy even when a grand jury issues the charges. See United
 9
             States v. Aguilar, 756 F.2d 1418, 1423 (9th Cir. 1985).
10
11   (Doc. 54 at 3 n.1.) The Court finds no reason to alter the remedy here. Therefore, the
12   Government is ordered to elect between the charges contained in each Count and
13   communicate its election to Defendant and to the Court no later than fifteen days from the
14   date of this Order.1 To the extent that the Government believes it has the option to elect a
15   unanimity instruction, (Doc. 81 at 1–2), it does not; it must elect between the charges
16   contained in each of the Counts within the allotted time period.
17   II. Violating the First Amendment
18           Defendant next argues that § 2261A(2)(B) is unconstitutional both facially and as
19   applied to him. The Court considers each argument in turn.
20           A. Defendant’s Facial Challenge
21           Defendant argues that 18 U.S.C. § 2261(2)(B) is facially unconstitutional because
22   it is a content-based restriction on speech and is overbroad. (Doc. 87 at 14.) In general,
23   the First Amendment prohibits the government from restricting expression because of its
24   message, ideas, subject matter, or content. United States v. Alvarez, 567 U.S. 709, 716
25   (2012). Content-based restrictions on speech are presumed invalid, and the government
26   has the burden of showing they are constitutional. Id. at 716–17. However, there are a
27   1
       Because the Government has obtained a superseding indictment, Defendant’s Amended
     Motion to Dismiss the Indictment is moot. Dismissal is more properly considered on
28   Defendant’s Motion to Dismiss the Superseding Indictment, which the Court considers in
     full.

                                                 -3-
         Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 4 of 7



 1   “few historic and traditional categories of expression” in which content-based restrictions
 2   are permitted. Id. at 717. These include speech integral to criminal conduct. Id.
 3           In United States v. Osinger, the Ninth Circuit held that a prior version of § 2261A
 4   was not unconstitutionally overbroad. 753 F.3d 939, 944 (9th Cir. 2014). Relying on
 5   United States v. Petrovic, 701 F.3d 849 (8th Cir. 2012), the court reasoned that because the
 6   statute “proscribes harassing and intimidating conduct,” any speech involved would be
 7   tethered to that criminal conduct—not to speech.            Id.   Therefore, the speech was
 8   unprotected by the First Amendment. Id. In making that determination, the court focused
 9   on the language of the statute, namely the “course of conduct that . . . causes . . . substantial
10   emotional distress to [the harassee].” Id. (quoting 18 U.S.C. § 2261A(2)(B)). Although
11   the statute has since been amended, the language central to Osinger’s holding remains the
12   same:
13           Whoever—
14                 (2) with the intent to kill, injure, harass, intimidate, or place under
15                 surveillance with intent to kill, injure, harass, or intimidate another
16                 person uses the mail, any interactive computer service or electronic
17                 communication service or electronic communication system of
18                 interstate commerce, or any other facility of interstate or foreign
19                 commerce to engage in a course of conduct that—
20                         (B) causes, attempts to cause, or would be reasonably expected
21                         to cause substantial emotional distress to a person . . . .
22   18 U.S.C. § 2261A(2)(B) (emphasis added).             Because this vital language remains
23   unchanged, the Court is bound by the Ninth Circuit’s finding that the statute targets speech
24   that is “integral to criminal conduct” and thus not protected by the First Amendment.2
25   United States v. Fanyo-Patchou, No. CR19-0146-JCC, 2020 WL 4816296, at *3 (W.D.
26   Wash. Aug. 19, 2020); see also United States v. Storme, No. 20 CR 650, 2021 WL
27   3674611, *3–5 (N.D. Ill. Aug. 19, 2021) (holding that § 2261A targets unprotected speech
28   2
       Because Osinger remains good law, Defendant’s overbreadth challenge must likewise
     fail.

                                                   -4-
         Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 5 of 7



 1   and collecting cases holding the same); United States v. Ackell, 907 F.3d 67, 77–78 (1st
 2   Cir. 2018) (holding that § 2261A did not target protected speech); United States v.
 3   Gonzalez, 905 F.3d 165, 191–93 (3d Cir. 2018) (same). For that reason, Defendant’s
 4   Motion to Dismiss is denied on this ground.
 5            B. Defendant’s As-Applied Challenge
 6            Defendant also argues that § 2261A is unconstitutional as applied to him because
 7   the messages at issue involve a matter of public concern. (Doc. 87 at 6.) “Speech deals
 8   with matters of public concern when it can ‘be fairly considered as relating to any matter
 9   of political, social, or other concern to the community,’ or when it ‘is a subject of legitimate
10   news interest; that is, a subject of general interest and of value and concern to the public.’”
11   Snyder v. Phelps, 562 U.S. 443, 453 (2011) (citation omitted). “Deciding whether speech
12   is of public or private concern requires us to examine the ‘content, form, and context’ of
13   that speech.” Id. (quoting Dun & Bradstreet, Inc., v. Greenmoss Builders, 472 U.S. 749,
14   761 (1985)). “In considering content, form, and context, no factor is dispositive, and it is
15   necessary to evaluate all the circumstances of the speech.” Id. at 454.
16            Here, Defendant sent sexually explicit photos to M.H.’s family member, M.H.’s
17   husband, and M.H.’s coworker. (Doc. 87 at 3–4.) Although the photos involved sexual
18   conduct between a confidential informant and an FBI agent, this fact alone is not
19   dispositive. United States v. Sergentakis, No. 15 Cr. 33(NSR), 2015 WL 3763988, at *4
20   (S.D.N.Y. June 15, 2015) (holding that the CFO of a “major, public charity” and witness
21   in a federal prosecution was not a public figure). Defendant was not motivated “purely for
22   altruistic reasons as part of a critical campaign”3 against M.H. or the federal government;
23   he did not make a public statement concerning her conduct or representation of the FBI as
24   a whole. Instead, Defendant specifically targeted M.H. by messaging those closest to her.
25   Therefore, the Court cannot say that sending sexually explicit photos—in this context—
26   establishes a matter of public concern.
27            Cassidy and Cook are not inconsistent with the Court’s decision. In United States
28
     3
         Sergentakis, 2015 WL 3763988, at *6.

                                                  -5-
       Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 6 of 7



 1   v. Cassidy, the defendant made public posts on Twitter criticizing a well-known religious
 2   figure. 814 F. Supp. 2d 574, 579 (D. Md. 2011). Because the speech involved a public
 3   figure on a matter of public concern, the district court found the speech protected. Id. at
 4   586. However, the Cassidy court emphasized that posting on the Internet was “in sharp
 5   contrast to a telephone call, letter or e-mail specifically addressed to and directed at another
 6   person,” and that the difference was “fundamental to the First Amendment analysis.” Id.
 7   at 578. The court also noted that the victim “had the ability to protect her ‘own sensibilities
 8   simply by averting’ her eyes from [the posts].” Id. at 585. Here, Defendant did not make
 9   a public Internet post but specifically directed sexually explicit photos of M.H. to M.H.’s
10   family members and coworker. Like Cassidy, this difference is “fundamental” in that it
11   crosses the line between speech that is “of public concern” and speech that is harassment.
12          Moreover, in United States v. Cook, an acquitted criminal defendant made several
13   posts on Facebook criticizing the Mississippi justice system. 472 F. Supp. 3d 326, 328-331
14   (N.D. Miss. 2020). Again, the district court noted that the defendant never “directly
15   contacted any of the subjects of his Facebook posts” either through “direct message, email,
16   telephone, letter or otherwise,” and that the victim would have to actively search for
17   Defendant’s page to see the content. Id. at 331–32. Defendant in this case did the opposite
18   of the defendant in Cook: he directly messaged his victims, never made any public post,
19   and used a medium through which his victims could not avoid the content. Therefore,
20   Cook does not govern this case.
21          Defendant’s speech is not protected speech because it is speech “integral to criminal
22   conduct” that is not on a matter of public concern. It is not the speech itself that is the
23   subject of the indictment but rather Defendant’s specific targeting of M.H. and her family,
24   via direct message, with the intent to harass. Any related speech is incidental to that
25   underlying criminal conduct and is thus unprotected by the First Amendment. For that
26   reason, Defendant’s Motion to Dismiss is denied.
27                                         CONCLUSION
28          The superseding indictment is duplicitous, but the Court declines to dismiss the


                                                  -6-
      Case 2:20-cr-00664-GMS Document 91 Filed 09/22/21 Page 7 of 7



 1   indictment at this time; instead, the Government should elect between the charges within
 2   fifteen days. Moreover, § 2261A(2)(B) is not unconstitutional, either facially or as applied
 3   to Defendant.
 4          IT IS THEREFORE ORDERED that Defendant Samuel Marian Mattia’s Motion
 5   to Dismiss the Superseding Indictment as Duplicitous (Doc. 86) is GRANTED in part and
 6   DENIED in part. The Government shall elect between the charges contained in Counts
 7   One, Two, and Three and communicate its election to Defendant and the Court no later
 8   than fifteen days from the day of this Order.
 9          IT IS FURTHER ORDERED that Defendant Samuel Marian Mattia’s Motion to
10   Dismiss the Superseding Indictment for Violating the First Amendment (Doc. 87) is
11   DENIED.
12          IT IS FURTHER ORDERED that Defendant Samuel Marian Mattia’s Amended
13   Motion to Dismiss the Indictment (Doc. 77) is DENIED as moot.
14          Dated this 22nd day of September, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
